DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 6, 10, and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 5,706,525 (hereinafter Olivier).
Regarding claim 1, Olivier discloses a toilet seat device comprising a toilet seat (11), a casing (12) provided in a rear of the toilet seat, and a functional component that ejects liquid (13) or blows out gas (20, 21), wherein at least a first part (13) of the functional component is provided in the toilet seat, and a second part (18, 19) of the functional component is provided in the casing (fig. 3).
Regarding claim 2, the functional component is a private part cleaning device (13) that cleans a private part of a sitting person and a blower device (18, 19, 20, 21) that provides warm air into a toilet bowl and is thus selected from the group consisting of a private part cleaning device that cleans a private part of a sitting person, a blower device that provides warm air into a toilet bowl, and a deodorizing device that deodorizes an inner portion of the toilet bowl.
Regarding claim 3, the private part cleaning device (13) comprises a nozzle (14) through which water is ejected, and a drive mechanism (30) that makes the nozzle move forward and backward, and wherein the nozzle (14) and drive mechanism (30) are provided in the toilet seat (11) (fig. 9).
Regarding claim 4, a flow pipe through which gas blows out of the blower device is provided in the toilet seat (see fig. 12 shows a flow pipe connecting outlet at 22 with blower 18).
Regarding claim 5, Olivier discloses a toilet device comprising the toilet seat of claim 1 as set forth above, and a toilet body (col. 1, ln. 3).
Regarding claim 6, Olivier discloses the toilet seat (11) is attached to a toilet body (col. 2, ln. 20 – 25) and has an opening-and-closing port (20, 21) formed on a reverse face, the toilet seat device further comprises a shutter (22, 23) attached to the toilet seat such as to enable opening and closing of the port (20, 21), and when the toilet seat is placed at a laid position at which the toilet seat is laid over the toilet body and when the toilet seat is viewed from a side, a large part of an entire range in a front-and-rear direction of the shutter (22, 23), from a front end toward a rear end of the shutter, is located in rear of an inner circumferential surface of a 

    PNG
    media_image1.png
    319
    644
    media_image1.png
    Greyscale

Regarding claim 10, the shutter (23) is provided at a position hidden by the inner circumferential surface of the center opening part of the toilet seat when the toilet seat placed at the laid position is viewed from the front side (note annotated fig. above regarding claim 6).
Regarding claim 12, Olivier discloses a toilet device comprising a toilet body (col. 1, ln. 3) and the toilet seat device of claim 6 as set forth above attached to the toilet body (col. 2, ln. 20 – 25).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 – 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Olivier in view of US Patent Application Publication 2005/0166310 (hereinafter Furukawa).
Regarding claims 7 – 9, Olivier shows all in the instant invention as claimed as set forth above including the shutter comprises a first surface that constitutes a large part of an outer surface of the shutter, the toilet seat has a second flat surface that constitutes the reverse face of the toilet seat, and the surfaces form a continuous ring shape around the center opening part of the toilet seat (see fig. 1), but fails to show the first surface is flat. Attention is turned to Furukawa which shows a shutter (90) having a first flat surface, and the toilet seat has a second flat surface that constitutes the reverse face of the toilet seat and that has an opening and closing port, and the first flat surface and second flat surface are flush with one another when the closing port is closed by the shutter (note annotated fig. below). It would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to select a flat surface for the first surface of the shutter of Olivier to provide a smooth, continuous surface to prevent unwanted debris and build-up from occurring, and to provide a more aesthetically pleasing, minimal appearance as evidenced by the teachings of Furukawa.

    PNG
    media_image2.png
    400
    529
    media_image2.png
    Greyscale

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Olivier in view of US Patent 7,216,374 (hereinafter Hassan).
Regarding claim 11, Olivier shows all in the instant invention as claimed as set forth above but fails to show further comprising a deodorizing device accommodated in the toilet seat, wherein when the shutter is placed at an opening position at which the opening and closing port is open, the deodorizing device removes odors from air that has passed through the opening and closing port. Attention is turned to Hassan which teaches including a deodorizing device (“exhaust motor”) accommodated in a toilet seat for removing odors from air that passes through a port in the toilet seat (col. 6, ln. 26 – 36). It would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to include a deodorizing device with the system of Olivier to remove unpleasant odors from the .
  Claims 13 – 16 and 21 – 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Olivier in view of US Patent Application Publication 2008/0060119 (hereinafter Pinizzotto).
Regarding claim 13, Olivier shows a functional device (12) comprising a base part, and the functional component disposed to be spaced away from the base part (fig. 5) but fails to show specifics of the functional device (12) and thus fails to show a supporting structure that allows the base part to support the functional component to be relatively moveable wherein the supporting structure comprises an impact absorption member provided to be deformable with a relative move of the base part with respect to the functional component. Attention is turned to Pinizzotto which shows a functional device (30) comprising a base part (58) and a supporting structure (60) that allows the base part to support a functional component (20) to be relatively movable, and the support structure comprises an impact absorption member (72) provided to be deformable with a relative move of the base part with respect to the functional component. It would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to modify the device of Olivier to include a supporting structure that allows the base part to support the functional component to be relatively moveable wherein the supporting structure comprises an impact absorption member provided to be deformable with a relative move of the base part with respect to the functional component to prevent damage to the toilet body, the functional device, and the functional component during use as evidenced by the teachings of Pinizzotto.
Regarding claim 14, Pinizzotto shows the supporting structure (60) comprises a support member (flanges that extend to receive (64)) that is supported by the base part (58) and that supports the functional component (20).
Regarding claim 15, the support member is supported by the base part such as to be relatively movable (for example, during installation), and the impact absorption member is provided to be deformable (par. 71) with relative move of the base part with respect to the support member (for example, during installation).
Regarding claim 16, Olivier shows a plurality of functional components (13, 20, 21) and under the modification in view of Pinizzotto which shows the functional component as a toilet seat supported by the support member (the portion of (60) that receives members (64)), the modification would result in the plurality of functional components being supported by the support members.
Regarding claim 21, the base part (58) is provided in a movable manner that is movably attached to a toilet body (i.e. the base is configured to be detached and thus moveable).
Regarding claim 22, Olivier shows a toilet device comprising the toilet seat device as modified by Pinizzotto according to claim 13 as set forth above (col. 1, ln. 3).
Allowable Subject Matter
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claims 18 – 20 are similarly objected to since they depend from the claim containing allowable subject matter.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Furukawa shows an unclaimed feature of a shutter being hingedly connected to a base part of a housing. US Patent 10,982,422 is directed to the state of the art as a teaching of a plurality of functional components housed in a toilet seat device and the unclaimed feature of having a hinged shutter for selectively opening and closing a common port for the plurality of functional components.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANIE M LOEPPKE whose telephone number is (571)270-5208. The examiner can normally be reached M-F 9AM-5PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on (571) 270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANIE M LOEPPKE/Primary Examiner, Art Unit 3754